Motion by appellant for a stay, pending appeal, granted on condition that appellant perfect the appeal and be ready to argue or submit it on April 6, 1962; appeal ordered on the calendar for said day. On the court’s own motion, the appeal will be heard on the original papers and on appellant’s and respondent’s typewritten briefs, which shall include a copy of the opinion, if any, of the court below. The appellant and respondent are directed to file six copies of their typewritten briefs and to serve one copy on each other. Appellant’s brief must be served and filed on or before March 26, 1962. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.